Citation Nr: 9923385	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  92-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a right wrist 
injury.

3.  Entitlement to an increased evaluation for service 
connection for a cervical spine disorder, currently rated 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran performed active duty from May 1963 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran has filed notices of disagreement with rating 
decisions awarding entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 (1998) and with the May 1999 rating 
decision denying entitlement to a total disability evaluation 
on the basis of individual unemployability due to service-
connected disabilities.  The veteran has also expressed 
disagreement with the November 1998 rating decision that 
awarded an increase for the right upper extremity to 30 
percent but reduced the rating to 20 percent, effective 
January 1, 1999, following a period of convalescence.  These 
issues are referred to the RO.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The Board remanded the case in December 1997 in order to 
provide the veteran an opportunity to testify at a personal 
hearing.  The veteran testified at a hearing before a hearing 
officer at the RO in June 1998.  

Currently, the applicable regulations provide that an 
appellant, or an appellant's representative, may request a 
hearing before the Board at a VA field facility when 
submitting the substantive appeal, VA Form 9, or anytime 
thereafter, subject to restrictions that do not apply in this 
case.  Requests for such hearings before a substantive appeal 
has been filed will be rejected.  38 C.F.R. § 20.703 (1998) 
(as amended 61 Fed. Reg. 20447, effective May 7, 1996).

Prior to this amendment, the applicable regulations provided 
that there was no right to a hearing before a Traveling 
Section of the Board until such time as a Notice of 
Disagreement has been filed.  Any request for such a hearing 
filed with a Notice of Disagreement or subsequent to the 
filing of a Notice of Disagreement will be accepted by the 
RO.  38 C.F.R. § 20.703 (1996) (effective prior to May 7, 
1996).

In his December 1998 VA Form 9, the veteran requested a 
personal hearing at the RO before a Member of the Board.  The 
veteran was not scheduled for such a hearing.  The veteran 
has a right to such a hearing.  38 C.F.R. §§ 20.700, 20.703 
(1998).  

The veteran submitted additional private medical opinions in 
support of all his claims in January and April 1999.  The 
veteran also underwent a VA examination in April 1999.  The 
RO considered this evidence in connection with the claim for 
a total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities.  The 
RO did not consider this evidence in connection with the 
remaining issues on appeal and it is not accompanied by a 
written waiver of RO consideration.  38 C.F.R. § 20.1304 
(1998).





Any pertinent evidence submitted by an appellant or 
representative, which is received by the RO prior to transfer 
of the records to the Board after an appeal has been 
initiated, will be referred to the appropriate rating or 
authorization activity for review and preparation of a 
Supplemental Statement of the Case in accordance with 
38 C.F.R. § 19.31 (1998).  38 C.F.R. § 19.37(a) (1998).

In light of the foregoing, the Board finds that development 
is necessary.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a personal before a Member of the 
Board at the RO.  The RO should place in 
the record a copy of the notice to the 
veteran of the scheduling of the personal 
hearing.  

2.  The veteran should identify or submit 
any additional evidence and argument he 
wishes to have considered.  If the 
veteran chooses to identify the evidence, 
he should provide sufficient detail to 
allow VA personnel to assist in obtaining 
it.  The RO should provide the veteran a 
Supplemental Statement of the Case, which 
contains all the necessary regulatory 
provisions not previously given, and 
allow the veteran an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


Thereafter, the case should be returned to the Board for 
appellate review, if in order. By this remand, the Board 
intimates no opinion, as to any final outcome warranted.  The 
veteran need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


